                Case 1:20-cv-01326-RA Document 17
                                               16 Filed 04/27/20
                                                        04/23/20 Page 1 of 1




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
    LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                            LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-8561
                                                                                           Application granted. The initial status conference
                                                         April 23, 2020                    scheduled for July 31, 2020 will instead take place
                                                                                           on July 24, 2020 at 10:45 a.m. The parties' joint
    By ECF                                                                                 letter is due no later than July 17, 2020.
    Hon. Ronnie Abrams
    Thurgood Marshall                                                                      SO ORDERED.
    United States Courthouse
    40 Foley Square
    New York, NY 10007                                                                                     ____________________________
                                                                                                           Ronnie Abrams, U.S.D.J.
                      Re:       Jane Stone #s 1-5 v. Annucci, et al.,                                      April 27, 2020
                                20-CV-1326 (RA) [rel. 16-CV-01473 (RA)]

    Dear Judge Abrams:

           I am an Assistant Attorney General with the New York State Office of the Attorney
    General. I write, respectfully, to request that the Initial Conference scheduled for July 31, 2020, at
    11:00 am, see Docket at No. 15, be adjourned to a date earlier that same week (available dates are
    July 27, 28, and 29), or the week before (available date are July 21, 22, and 24). The reason for the
    requested change is that I have an 11:30 am conference on July 31, 2020 before Judge Roman in
    White Plains in the matter of Booker v. Griffin, et al., 16CV00072 (NSR).

           I have conferred with plaintiffs’ counsel and they have consented to this application and
    have confirmed their availability on the dates listed herein.

                                                                        Respectfully submitted,

                                                                        /s/ Neil Shevlin
                                                                        Neil Shevlin
                                                                        Assistant Attorney General
                                                                        (212) 416-8561
                                                                        Neil.Shevlin@ag.ny.gov
    cc: Daniel A. McGuinness, Esq.
        Zachary Margulies-Ohnuma, Esq.
        Victoria Medley, Esq.
        Counsel for Plaintiffs


         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                       www.ag.ny.gov
